MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT,
FIXTURE FILING AND FINANCING STATEMENT

THIS MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING
STATEMENT (the “Mortgage”), dated for reference purposes as of April, 17, 2012,
is made by Osage Exploration & Development, Inc., a Delaware corporation (herein
called “Mortgagor”), whose address for notice is 2445 5th Avenue, Suite 310, San
Diego, CA 92131, for the benefit of Boothbay Royalty Co., an Oklahoma
corporation, whose address is 6608 N. Western Ave., Oklahoma City OK 73116, as
mortgagee (“Mortgagee”).

R E C I T A L:

NOW, THEREFORE, in order to secure the payment of that certain Promissory Note
in the principal amount of $2,500,000 dated April 17, 2012 from Mortgagor as
maker to Mortgagee as payee (the “Note”) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Mortgagor hereby agrees with Mortgagee as follows and hereby takes the following
actions:



 

Granting Clauses; Secured Obligations

Grant and Mortgage. In order to secure the payment and performance of the Note
and the performance of the obligations, covenants, agreements, warranties and
undertakings of Mortgagor herein described and for the benefit of Mortgagee,
Mortgagor hereby MORTGAGES to Mortgagee, and grants to Mortgagee a POWER OF SALE
(pursuant to this Mortgage and applicable law) with respect to, the following
described property, rights and interests:

An interest in the nature of an overriding royalty interest in and under the
Leases (hereinafter defined) more particularly described as follows: An
undivided Five Percent (5%) of all oil, gas, casinghead gas, condensate and
other hydrocarbon minerals produced, saved and sold from the lands described in
Exhibit “A,” attached hereto and made a part hereof (the “Land”), to the extent
attributable to the oil and gas leases described in Exhibit “A” and to any other
oil and gas leases now owned (whether or not described in Exhibit “A”) or
hereafter acquired by the Mortgagor (including, without limitation, extensions
and renewals) covering the Land or any part thereof (collectively, the
“Leases”), proportionately reduced to the Mortgagor’s gross working interest in
and under each such Lease, free and clear of all costs of drilling, testing,
completing, equipping and operating any well drilled on the Leases or the Land
but subject to its proportionate share of all gross production, severance and
excise taxes properly assessable thereof (the “Mortgaged Property).



Page1

 

 

TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee, and Mortgagee’s
successors and assigns, upon the terms, provisions and conditions herein set
forth. Mortgagor will warrant and defend title to the Mortgaged Property against
the claims and demands of all Persons claiming or to claim the same or any part
thereof, free and clear of all liens, security interests, and encumbrances.

1.                  Scope of Mortgage. This Mortgage is a mortgage, a security
agreement, a financing statement and an assignment. This Mortgage covers real
property and personal property (including goods that are or are to become
fixtures and as-extracted collateral), and all proceeds thereof.

2.                  Grant of Security Interest. In order to further secure the
payment and performance of the secured obligations herein referred to and the
performance of the obligations, covenants, agreements, warranties, indemnities
and undertakings of Mortgagor herein described, Mortgagor hereby grants to
Mortgagee a security interest in and to:

all oil, gas, casinghead gas, condensate, and other hydrocarbons, and other
minerals at any time produced from or allocated to the Mortgaged Property, all
production payments at any time purchased or otherwise acquired by Mortgagor,
and all products processed or obtained from any of the foregoing, together with
all accounts arising out of the sale of production, all contract rights, all
refunds, tax refunds and other amounts received with respect to production, and
all other proceeds of production with respect to the Mortgaged Property
(regardless of whether or not the production, such accounts and such proceeds
constitute “as-extracted collateral” under the Uniform Commercial Code as in
effect from time to time as part of the laws applicable to this Mortgage
pursuant to the Uniform Commercial Code of Oklahoma). All proceeds of such
production shall be paid into a bank account designated by Mortgagee which shall
be administered, maintained and disbursed according to that certain Deposit
Account Control Agreement, of even date herewith, entered into by and between
Mortgagor, Mortgagee, and National Bank of Commerce and the security interest
granted to Mortgagee hereunder shall extend to and include all amounts included
in said account and any and all certificates of deposit purchased with funds
within the account.

 

3.                  Secured Obligations. The obligations, indebtedness and
liabilities referred to in Recitals herein, and all renewals, extensions and
modifications thereof, and all substitutions therefor, in whole or in part, are
herein sometimes referred to as the “secured obligations” or the “obligations
secured hereby”. It is intended, agreed and acknowledged that the secured
obligations may include obligations, indebtedness and liabilities hereafter
arising and that this Mortgage will have effect, as of the date hereof, to
secure all secured obligations at any time existing or arising, whether existing
or arising on the date hereof or on a later date or whether, having arisen or
been advanced, being later repaid in part or in whole.

4.                  Maturity Date. The obligations, covenants, agreements,
warranties, indemnities and undertakings of and by Mortgagor from time to time
owing to Mortgagee are due and to be performed no later than April 17, 2014.



Page2

 

 

5.                  Mortgagor covenants with Mortgagee as follows:

5.1              Defense of Mortgage. If the validity or priority of this
Mortgage or of any rights, titles, liens or security interests created or
evidenced hereby with respect to the Mortgaged Property or any part thereof or
the title of Mortgagor to the Mortgaged Property shall be endangered or
questioned or shall be attacked directly or indirectly or if any legal
proceedings are instituted against Mortgagor with respect thereto, Mortgagor
will give prompt written notice thereof to Mortgagee and at Mortgagor’s own cost
and expense will diligently endeavor to cure any defect that may be developed or
claimed, and will take all necessary and proper steps for the defense of such
legal proceedings, including the employment of counsel, the prosecution or
defense of litigation and the release or discharge of all adverse claims, and
Mortgagee (whether or not named as a party to legal proceedings with respect
thereto) is hereby authorized and empowered to take such additional steps as in
its judgment and discretion may be necessary or proper for the defense of any
such legal proceedings or the protection of the validity or priority of this
Mortgage and the rights, titles, liens and security interests created or
evidenced hereby, including the employment of independent counsel, the
prosecution or defense of litigation, the compromise or discharge of any adverse
claims made with respect to the Mortgaged Property, the purchase of any tax
title and the removal of prior liens or security interests, and all reasonable
expenditures so made of every kind and character shall be a demand obligation
(which obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor
to Mortgagee and shall bear interest from the date expended until paid as at the
Applicable Rate, and the party incurring such expenses shall be subrogated to
all rights of the Person receiving such payment.

5.2              Further Assurances. Mortgagor will, on request of Mortgagee,
(i) promptly correct any defect, error or omission which may be discovered in
the contents of this Mortgage, or in any other production, or in the execution
or acknowledgment of this Mortgage or any other production; (ii) execute,
acknowledge, deliver and record or file such further instruments (including
further deeds of trust, mortgages, security agreements, financing statements,
continuation statements, and assignments of production, accounts, funds,
contract rights, general intangibles, and proceeds) and do such further acts as
may be necessary, desirable or proper to carry out more effectively the purposes
of this Mortgage and the other production; (iii) take all action reasonably
necessary to cause all proceeds of production from the Mortgaged Property to be
remitted to National Bank of Commerce pursuant to the Deposit Account Control
Agreement described above and (iv) execute, acknowledge, deliver, and file or
record any document or instrument (including specifically any financing
statement) desired by Mortgagee to protect the liens or the security interests
hereunder against the rights or interests of third persons. Mortgagor agrees to
pay all reasonable costs connected with any of the foregoing.

5.3              Name and Place of Business. Mortgagor will not cause or permit
any change to be made in its name, identity, state of organization or formation,
or corporate, partnership or limited liability company structure, or in its
organizational identification number in its state of organization or formation,
unless Mortgagor has notified Mortgagee of such change at least thirty (30) days
prior to the effective date of such change, and has first taken all action
required by Mortgagee for the purpose of further perfecting or protecting the
liens and security interests in the Mortgaged Property created hereby.
Mortgagor’s exact name is the name set forth in this Mortgage. Mortgagor is a
corporation organized under the laws of the State of Delaware.



 6.                  Default. The term “default” as used in this Mortgage means
the occurrence of an event resulting in the Note becoming due and payable in its
entirety.



Page3

 

 

7.                  Foreclosure.

7.1              Whenever a default has occurred and is continuing, this
Mortgage may be foreclosed as to the Mortgaged Property, or any part thereof, in
any manner permitted by applicable law. Cumulative of the foregoing and the
other provisions of this Section 7, as to Mortgaged Property located in the
State of Oklahoma, Mortgagor hereby confers on Mortgagee the power to sell the
Mortgaged Properties in accordance with the Oklahoma Power of Sale Mortgage
Foreclosure Act (Okla. Stat. tit. 46, §§ 41-49), as the same may be amended from
time to time. Mortgagor hereby represents and warrants that this Mortgage
transaction does not involve a consumer loan as said term is defined in Section
3-104 of Title 14A of the Oklahoma Statutes, that this Mortgage does not secure
an extension of credit made primarily for agricultural purposes as defined in
paragraph 4 of Section 1-301 of Title 14A of the Oklahoma Statutes, and that
this Mortgage is not a mortgage on the Mortgagor’s homestead. As to any portion
of the Mortgaged Properties located in the State of Oklahoma, such sales of all
or any part of such Mortgaged Properties shall be conducted at the courthouse of
the county in which such lands are situated, unless some other place is
designated by the Judge having jurisdiction.

A power of sale has been granted in this Mortgage. A power of sale may allow
Mortgagee to take the Mortgaged Properties and Collateral and sell them without
going to court in a foreclosure action upon default by Mortgagor under this
Mortgage or the other Production.

7.2              To the extent permitted by applicable law, the sale hereunder
of less than the whole of the Mortgaged Property will not exhaust the powers of
sale herein granted or the right to judicial foreclosure, and one or more
successive sales may be made until the whole of the Mortgaged Property is sold,
and, if the proceeds of such sale of less than the whole of the Mortgaged
Property is less than the aggregate of the obligations secured hereby, this
Mortgage and the liens, privileges and security interests hereof will remain in
full force and effect as to the unsold portion of the Mortgaged Property just as
though no sale had been made; provided, however, that Mortgagor will never have
any right to require the sale of less than the whole of the Mortgaged Property.
In the event any sale hereunder is not completed or is defective in the opinion
of Mortgagee, such sale will not exhaust the powers of sale hereunder or the
right to judicial foreclosure, and Mortgagee will have the right to cause a
subsequent sale or sales to be made. Any sale may be adjourned by announcement
at the time and place appointed for such sale without further notice except as
may be required by law. Mortgagee, acting under power of sale, may appoint or
delegate any one or more Persons as agent to perform any act or acts necessary
or incident to any sale (including the posting of notices and the conduct of
sale), and such appointment need not be in writing or recorded except as
required by law. Any and all statements of fact or other recitals made in any
deed or deeds, or other instruments of transfer, given in connection with a sale
as to nonpayment of the secured obligations or as to the occurrence of any
default, or as to all of the secured obligations having been declared to be due
and payable, or as to the request to sell, or as to notice of time, place and
terms of sale and the properties to be sold having been duly given, or as to any
other act or thing having been duly done by any Person, will be taken as prima
facie evidence of the truth of the facts so stated and recited. With respect to
any sale held in foreclosure of the liens or security interests covered hereby,
it will not be necessary for Mortgagee, any public officer acting under
execution or order of the court or any other party to have physically present or
constructively in his/her or its possession, either at the time of or prior to
such sale, the Mortgaged Property or any part thereof.



Page4

 

 

8.                  Receiver. In addition to all other remedies herein provided
for, Mortgagor agrees that, whenever a default has occurred and is continuing,
Mortgagee will as a matter of right be entitled to the appointment of a receiver
or receivers for all or any part of the Mortgaged Property, whether such
receivership be incident to a proposed sale (or sales) of such Mortgaged
Property or otherwise, and without regard to the value of the Mortgaged Property
or the solvency of any Person or Persons liable for the payment of the
obligations secured hereby, and Mortgagor hereby consents to the appointment of
such receiver or receivers, waives any and all defenses to such appointment,
agrees not to oppose any application therefor by Mortgagee, and agrees that such
appointment will not in any manner impair, prejudice or otherwise affect the
rights of Mortgagee under Section 7 hereof. Mortgagor expressly waives notice of
a hearing for appointment of a receiver and the necessity for bond or an
accounting by the receiver. Nothing herein is to be construed to deprive
Mortgagee of any other right, remedy or privilege it may now or hereafter have
under the law to have a receiver appointed. Any money advanced by Mortgagee in
connection with any such receivership will be a demand obligation (which
obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor to
Mortgagee and will be secured hereby and bear interest, from the date of making
such advancement by Mortgagee until paid, at the Applicable Rate.

9.                  Proceeds of Foreclosure. Unless otherwise provided by
applicable law, the proceeds of any sale held in foreclosure of the liens or
security interests created or evidenced hereby shall be applied as follows:

FIRST, such proceeds shall be applied to the payment of all costs and expenses
incurred incident to such foreclosure sale or other collection, including all
court costs and charges of every character in the event foreclosed by suit or
any judicial proceeding;

SECOND, such proceeds shall be applied to the payment of the Note and secured
obligations; and

THIRD, the remainder, if any, of such proceeds shall be paid to Mortgagor, or to
Mortgagor’s successors or assigns, or to such other Persons as may be entitled
thereto by law.

10.              Mortgagee as Purchaser. Mortgagee shall have the right to
become the purchaser at any sale held in foreclosure of the liens or security
interests created or evidenced hereby, and Mortgagee shall have the right to
credit upon the amount of the bid made therefor, to the extent necessary to
satisfy such bid, the secured obligations owing to Mortgagee.



Page5

 

 

11.              Remedies Cumulative. All remedies herein provided for are
cumulative of each other and of all other remedies existing at law or in equity
and are cumulative, and, in addition to the remedies herein provided, all such
other remedies as may now or hereafter exist at law or in equity for the
collection of the secured obligations and the enforcement of the covenants
herein and the foreclosure of the liens or security interests created or
evidenced hereby will continue to be available, and the resort to any remedy
provided for hereunder or provided for by law will not prevent the concurrent or
subsequent employment of any other appropriate remedy or remedies.

12.              Mortgagor’s Waiver of Certain Rights. To the full extent
Mortgagor may do so, Mortgagor agrees that Mortgagor will not at any time insist
upon, plead, claim or take the benefit or advantage of any law now or hereafter
in force providing for any appraisement, valuation, stay, extension or
redemption, and Mortgagor, for Mortgagor, Mortgagor’s successors and assigns,
and for any and all Persons ever claiming any interest in the Mortgaged
Property, to the extent permitted by applicable law, hereby waives and releases
all rights of appraisement, valuation, stay of execution, redemption, notice of
intention to mature or declare due the whole of the secured obligations, notice
of election to mature or declare due the whole of the secured obligations and
all rights to a marshaling of assets of Mortgagor, including the Mortgaged
Property, or to a sale in inverse order of alienation in the event of
foreclosure of the liens or security interests hereby created. Mortgagor shall
not have or assert any right under any statute or rule of law pertaining to the
marshaling of assets, sale in inverse order of alienation, the exemption of
homestead, the administration of estates of decedents, or other matters whatever
to defeat, reduce or affect the right under the terms of this Mortgage to a sale
of the Mortgaged Property for the collection of the secured obligations without
any prior or different resort for collection, or the right under the terms of
this Mortgage to the payment of the secured obligations out of the proceeds of
sale of the Mortgaged Property in preference to every other claimant whatever.
If any law referred to in this section and now in force, of which Mortgagor or
Mortgagor’s successors or assigns or any other Persons claiming any interest in
the Mortgaged Property might take advantage despite this section, is hereafter
repealed or ceases to be in force, such law will not thereafter be deemed to
preclude the application of this section.

13.              Waiver of Oklahoma Appraisement. As to Mortgaged Property
situated in or otherwise subject to the laws of the State of Oklahoma,
appraisement of the Mortgaged Property is hereby waived (or not) at the option
of Mortgagee, such option to be exercised at the time judgment is rendered in
any foreclosure hereof or at any time prior thereto.

14.              Effective as a Financing Statement. The Mortgaged Property
includes, and this Mortgage covers, goods which are or are to become fixtures on
the real property described herein and as-extracted collateral related to the
real property described herein. This Mortgage is effective as a financing
statement (i) filed as a fixture filing with respect to all fixtures included
within the Mortgaged Property, (ii) covering as-extracted collateral with
respect to all as-extracted collateral included within the Mortgaged Property,
and (iii) covering all other Mortgaged Property. This Mortgage is to be filed
for record in the real property records or other appropriate records of each
county where any part of the Mortgaged Properties is situated and may also be
filed in the offices of the Bureau of Land Management or any federal, state or
local agency (or any successor agencies). The mailing address of Mortgagor is
the address of Mortgagor set forth at the end of this Mortgage and the address
of Mortgagee from which information concerning the security interests hereunder
may be obtained is the address of Mortgagee set forth at the end of this
Mortgage. This Mortgage is (and any carbon, photographic, facsimile or other
reproduction of this Mortgage will be) sufficient as a financing statement for
all purposes.

15.              Waivers. Mortgagee may at any time and from time to time in
writing waive compliance by Mortgagor with any covenant herein made by Mortgagor
to the extent and in the manner specified in such writing, or consent to
Mortgagor’s doing any act which hereunder Mortgagor is prohibited from doing, or
to Mortgagor’s failing to do any act which hereunder Mortgagor is required to
do, to the extent and in the manner specified in such writing, or release any
part of the Mortgaged Property or any interest therein or any proceeds from the
lien and security interest of this Mortgage. Any party liable, either directly
or indirectly, for the secured obligations or for any covenant herein or in any
other document may be released from all or any part of such obligations without
impairing or releasing the liability of any other party. No such act will in any
way impair any rights or powers hereunder except to the extent specifically
agreed to in such writing.



Page6

 

 

16.              Acts Not Constituting Waiver. Any default may be waived by
Mortgagee without waiving any other prior or subsequent default. Any default may
be remedied by Mortgagee without such remedy constituting a waiver of the
default remedied. No failure to exercise, and no delay in exercising, any right,
power or remedy upon any default shall be construed as a waiver of such default
or as a waiver of the right to exercise any such right, power or remedy at a
later date. No single or partial exercise of any right, power or remedy
hereunder will exhaust the same or will preclude any other or further exercise
thereof, and every such right, power or remedy hereunder may be exercised at any
time and from time to time. No modification or waiver of any provision hereof
nor consent to any departure by Mortgagor therefrom will in any event be
effective unless the same is in writing and signed by Mortgagee and then such
waiver or consent will be effective only in the specific instances, for the
purpose for which given and to the extent therein specified. No notice to or
demand on Mortgagor in any case will of itself entitle Mortgagor to any other or
further notice or demand in similar or other circumstances. Acceptance of any
payment in an amount less than the amount then due on any secured obligations
will be deemed an acceptance on account only and will not in any way excuse the
existence of a default.

17.              Notices. All notices, requests, consents, demands and other
communications required or permitted hereunder must be in writing and will be
deemed sufficiently given or furnished if delivered to the parties at the
addresses provided above.

18.              Invalidity of Certain Provisions. A determination that any
provision of this Mortgage is unenforceable or invalid will not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any Person or circumstance is
illegal or unenforceable will not affect the enforceability or validity of such
provision as it may apply to other Persons or circumstances.

19.              Supplements to Mortgage. Commencing on April 30, 2012 and every
third month thereafter during the term of this Mortgage, this Mortgage shall be
amended to add additional leases acquired by Mortgagor.

20.              Successors and Assigns. The terms, provisions, covenants,
representations, indemnifications and conditions hereof will be binding upon
Mortgagor and its successors and assigns with respect to the obligations secured
hereby, and will inure to the benefit of Mortgagee and the successors and
assigns of Mortgagee, and constitute covenants running with the Mortgaged
Properties. All references in this Mortgage to Mortgagor or Mortgagee include
all such successors and assigns.

CHOICE OF LAW. THIS MORTGAGE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF OKLAHOMA AND THE LAWS OF THE UNITED
STATES OF AMERICA, EXCEPT TO THE EXTENT THE LAWS OF A STATE IN WHICH A PORTION
OF THE MORTGAGED PROPERTY IS LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO A
PORTION OF THE MORTGAGED PROPERTY) NECESSARILY GOVERN WITH RESPECT TO PROCEDURAL
AND SUBSTANTIVE MATTERS RELATING TO THE CREATION, RECORD NOTICE, ATTACHMENT,
PERFECTION OR ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS AND OTHER RIGHTS
AND REMEDIES OF MORTGAGEE GRANTED OR PROVIDED HEREIN.

[The remainder of this page is intentionally left blank.]

 

 

Page7

 



IN WITNESS WHEREOF, this Mortgage is executed by Mortgagor on the dates set
forth in its acknowledgement below, to be effective immediately after the
granting of the Conveyance.

MORTGAGOR:OSAGE EXPLORATION & DEVELOPMENT, INC.

By:

Name:

Title: President and Chief Executive Officer

 

 

 

The address of Mortgagee is:

6608 N. Western Ave., PMB 613

Oklahoma City, OK 73116

 

Attn:

James B. Kite, Jr

 

 

The address of Mortgagor is:

2445 5th Avenue, Suite 310

San Diego, CA 92131

 

Attn:

Kim Bradford

 

 

 



Page8

 

   

 

 

Acknowledgement

THE STATE OF OKLAHOMA §

§

COUNTY OF OKLAHOMA §

This instrument was acknowledged before me on this 17th day of April, 2012, by
________________________, the President and Chief Executive Officer of Osage
Exploration & Development, Inc., a Delaware corporation

IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the City of
Oklahoma City, Oklahoma County, Oklahoma, on the day and year first above
written.





[Type or Print Name]

[SEAL]

My Commission No.

My Commission Expires:

EXHIBIT A




Page9

 





 

